I concur in the reversal because of inadequacy of the record, but think the circuit judge should be advised upon rehearing, if the proofs establish the dissolution of the corporation, to follow our holding in Grand Rapids Trust *Page 501 Co. v. Haney School Furniture Co., 221 Mich. 487
(27 A.L.R. 1020), to the effect that a defunct corporation has no trade-name to protect; that good will cannot exist without a going concern and the receiver of a defunct corporation cannot enjoin use by another of the old corporate name.
NORTH, FEAD, BUTZEL, BUSHNELL, and EDWARD M. SHARPE, JJ., concurred with WIEST, J.